                                                                                                       USDCSDNY
                                                                                                       DOCUMENT             ~t
                                '   ,
                                                                                                      ELECTRO NI CA :\, ¥ FILED
                           '


UNITED STATES DI T  T COURT .
SOUTHERN DISTRI T d NEW YORK ·"
                                                                                                      DOC#:                 i '.
                                                                                                      DATE FILED:
--------------------------- ----              --------------------------- X                                          -,tt4-i4-'---1--

UNITED STATES 0
                                                            .~.,                          ORDER
              -against-        'i   ,

                                                             A~               ,_           13 Cr. 200 (AKH)
JAVON WALKER,                                                ~!\ ._;•·
                                                             ~
                                                             ,,,...   •       d~




                                                   Defendant ..

 --------------------------- ---- ________L___________________ X

ALVINK. HELLERS                     IN!U.S.D.J.:
                                                                                                                            ..',
                                               eel defendant is released on bail subject to the following

conditions:
                                                             ,~           ;

    1. Travel is restric ed t the Southern District of New York and the Eastern District                                           New



    2. ::;:~dant mus           J              nder ill traveLcumen~ and shill not make any new applic tions


                                                            1
    3. Defendant mus app ar on November 15, 2019, at 8:30 A.M., at the Samaritan Da op

         Village Van W ck , cility for intake screening and then submit to inpatient subst

         abuse treatmen · as            J!1 ected by the Samaritan Daytop Village.
    4. Defendant mus· co                ,I,   ly with all previously imposed co:rwitigns.pf supecywed rele e.



Dated:

                                                                                       nited States District Judge
                                                                                   /




                                                                                                                             '
                                                                                                                        .    \
